Citation Nr: 0819110	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  07-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an effective date earlier than March 18, 
2004, for the assignment of a 10 percent rating for the 
service-connected residuals of a right ankle injury.

3.  Entitlement to a compensable rating for residuals of 
laceration of the right first finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active duty for training from January to May 
1976 and had active duty service from April 1978 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for residuals 
of a right ankle injury, effective from March 18, 2004, and 
denied a compensable rating for residuals of laceration of 
the right first finger.  By letter dated in November 2006, 
the veteran was advised that his case was being transferred 
to the San Diego RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In his substantive appeal (on VA Form 9), the veteran 
requested a Board hearing in Washington, D.C.  By letter 
dated in May 2008, the veteran was advised that his hearing 
was scheduled at VA's Central Office, before a Veterans Law 
Judge, in June 2008.  Received from the veteran in May 2008 
was a telefacsimile message indicating that he instead wished 
to request a "video hearing at the Mission Valley San Diego 
Regional Office" because he is unemployed and unable to make 
the hearing date in June 2008.   

Thus, in order to comply with due process requirements, the 
case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, either on 
Travel Board or via videoconference, 
whichever he chooses.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

